Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
2.	Applicant’s election with traverse of Species A of Figs. 1, 3, 4, 6, and 7, corresponding to claims 1-20 in the reply filed on 08/15/2022 is acknowledged. Claims 21-23 are withdrawn from consideration by applicant. The traversal is on the ground(s) that the search and examination of all of the claims would not impose a serious burden on Examiner and that the subject matter among the species is not independent and distinct. Furthermore, applicant argues that different classifications as recited by the USPTO are not independent adequate grounds for restriction. However, applicant’s arguments are not persuasive because Species A is directed to a wearable heads-up display including a laser diode and a temperature control of the laser diode to display an image, which corresponds to independent claims 1, 9, 19, and 20. Species B is directed to an optical system for collimating and shifting a light beam of a laser diode, which corresponds to independent claims 21 and 23. Although both species A and B includes a laser diode, the two species are different apparatuses and have different structures, designs, working principles, and manufacturing. In addition, these species are not obvious variants of each other based on the current record. Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. Furthermore, the species A belongs to CPC G02B27/01 and G02B27/012 and USPC 345 and is examined by TC 2600; and the species B belongs to CPC H01S5/02253 and H01S5/0071 and USPC 359 and is examined by TC2800. 
For the reasons above, the requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claim 20 is rejected under 35 U.S.C. 112(b) (pre-AIA  35 U.S.C. 112, second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 20 recites the limitation “the at least one heater”. There is insufficient antecedent basis for the limitations. For the purpose of the examination, the limitation “the at least one heater” is interpreted as “at least one heater”. 

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claims 9-13, 16, and 20 are rejected under 35 U.S.C. 103 as unpatentable over Gudaitis (US 20190157839 A1) in view of Tatah (US 20160189741 A1).
Regarding claim 9, Gudaitis (e.g., Figs. 1-2 and 4) discloses a wearable heads-up display (WHUD), comprising: 
a support structure that in use is worn on the head of a user (e.g., Figs. 1-2 show a head-mounted display 10 including a frame structure worn on a head of a user); 
a laser projector carried by the support structure (e.g., Figs. 1-2; laser projector carried by the frame structure), the laser projector comprising: 
an optical engine (e.g., Figs. 2 and 4), comprising: 
a laser diode (laser diode 20R, 20G, or 20B; [0036]); 
at least one laser diode driver circuit (driver circuit 22R, 22G, and 22B; [0036]) operatively coupled to the laser diode (laser diode 20R, 20G, or 20B) to selectively drive current to the laser diode (laser diode 20R, 20G, or 20B; [0036] and [0042]); 
at least one temperature sensor operative to generate temperature sensor data indicative of a temperature of the laser diode (Figs. 4 and 7-9; temperature sensor circuit to detect a junction temperature of the laser diode; [0053]-[0063]); and 
at least one nontransitory processor-readable storage medium that stores at least one of instructions or data (memory 18 and calibration data unit 443; [0035], [0057]-[0058] and [0005]-[0006]); and 
at least one processor (controller 440) operatively coupled to the at least one nontransitory processor-readable storage medium (calibration data unit 443), the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Fig. 4), and the laser projector (laser projector as shown in Fig. 2), in operation, the at least one processor: 
receives temperature sensor data from the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Fig. 4).

Gudaitis (e.g., Figs. 4 and 7-9; [0053]-[0069]) discloses the temperature compensation when the junction temperature of the laser diode fluctuates, but does not disclose responsive to a determination that the temperature of the laser diode is below the operating temperature range, controls a at least one heater to generate heat to increase the temperature of the laser diode. However, Tatah (e.g., Figs. 6-14) discloses a temperature detection and control for a laser diode, wherein at least one temperature sensor operative to generate temperature sensor data indicative of a temperature of the laser diode (Figs. 6-10 show different configurations of temperature sensor circuit to detect a junction temperature of the laser diode; [0037]-[0044]). Tatah (e.g., Figs. 1-7) discloses at least one heater positioned proximate the laser diode (Figs. 6-10; heater 604, 804, or 1004 and laser diode 602, 802, and 1002); at least one processor (Figs. 12-14; heater controller 1221, 1324, or 1424) coupled to the at least one temperature sensor and the at least one heater (temperature sensor circuit and heater as shown in Figs. 6-10), in operation, the at least one processor: in operation, the at least one processor:
receives temperature sensor data from the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Figs. 6-11); 
determines whether the temperature of the laser diode is below an operating temperature range (e.g., Figs. 6-11; [0037]-[0045]); and 
responsive to a determination that the temperature of the laser diode is below the operating temperature range, controls the at least one heater to generate heat to increase the temperature of the laser diode (e.g., Figs. 6-11; [0037]-[0045]).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis. The combination/motivation would be to provide a temperature detection and control of a laser diode, which would stabilize the emission wavelength and improve the operation performance of the laser diode.

Regarding claim 10, Gudaitis in view of Tatah discloses the WH UD of claim 9, Tatah (e.g., Figs. 6-10) discloses wherein the heater comprises a resistive heater (Figs. 6 and 10; resistive heater 604 or 1004). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis for the same reason above.

Regarding claim 11, Gudaitis in view of Tatah discloses the WH UD of claim 9, Tatah (e.g., Figs. 6-11) discloses wherein, responsive to a determination that the temperature of the laser diode is below the operating temperature range, the at least one processor controls the heater to generate heat until the temperature of the laser diode reaches a threshold temperature value within the operating temperature range (e.g., Figs. 6-11; [0037]-[0045]; heater controls the temperature to be within a predetermined temperature range). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis for the same reason above.

Regarding claim 12, Gudaitis in view of Tatah discloses the WH UD of claim 11, Tatah (e.g., Figs. 6-11) discloses wherein the threshold temperature value is equal to an upper end of the operating temperature range (e.g., Figs. 6-11; [0037]-[0045]; heater controls the temperature to be within a predetermined temperature range, which includes an upper limit of the predetermined temperature range). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis for the same reason above.

Regarding claim 13, Gudaitis in view of Tatah discloses the WH UD of claim 11, Tatah (e.g., Figs. 6-11) discloses wherein the threshold temperature value is below an upper end of the operating temperature range (e.g., Figs. 6-11; [0037]-[0045]; heater controls the temperature to be within a predetermined temperature range, which includes a temperature value less than the upper limit of the predetermined temperature range). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis for the same reason above.

Regarding claim 16, Gudaitis in view of Tatah discloses the WH UD of claim 9, Gudaitis (e.g., Figs. 1-2 and 4) discloses wherein the operating temperature range is between 50°C and 70°C (e.g., Figs. 7-8; operating temperature: 10°C to 70°C).

Regarding claim 20, Gudaitis (e.g., Figs. 1-2 and 4) discloses a method of operating a wearable heads-up display (WHUD), the WHUD comprising a support structure that in use is worn on the head of a user (e.g., Figs. 1-2 show a head-mounted display 10 including a frame structure worn on a head of a user), a laser projector carried by the support structure (e.g., Figs. 1-2; laser projector carried by the frame structure), the laser projector comprising: an optical engine, comprising: a laser diode (laser diode 20R, 20G, or 20B; [0036]); at least one laser diode driver circuit (driver circuit 22R, 22G, and 22B; [0036]) operatively coupled to the laser diode (laser diode 20R, 20G, or 20B) to selectively drive current to the laser diode (laser diode 20R, 20G, or 20B; [0036] and [0042]) (laser diode 20R, 20G, or 20B; [0036] and [0042]), and at least one temperature sensor operative to generate temperature sensor data indicative of a temperature of the laser diode (Figs. 4 and 7-9; temperature sensor circuit to detect a junction temperature of the laser diode; [0053]-[0063]), the method comprising: receiving, by at least one processor (controller 440), temperature sensor data from the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Fig. 4).

Gudaitis (e.g., Figs. 4 and 7-9; [0053]-[0069]) discloses the temperature compensation when the junction temperature of the laser diode fluctuates, but does not responsive to determining that the temperature of the laser diode is below the operating temperature range, controlling, by the at least one processor, the at least one heater to generate heat to increase the temperature of the laser diode. However, Tatah (e.g., Figs. 6-14) discloses a temperature detection and control for a laser diode, wherein at least one temperature sensor operative to generate temperature sensor data indicative of a temperature of the laser diode (Figs. 6-10 show different configurations of temperature sensor circuit to detect a junction temperature of the laser diode; [0037]-[0044]). Tatah (e.g., Figs. 1-7) discloses at least one heater positioned proximate the laser diode (Figs. 6-10; heater 604, 804, or 1004 and laser diode 602, 802, and 1002); at least one processor (Figs. 12-14; heater controller 1221, 1324, or 1424) coupled to the at least one temperature sensor and the at least one heater (temperature sensor circuit and heater as shown in Figs. 6-10), in operation, the at least one processor: in operation, the at least one processor: receiving temperature sensor data from the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Figs. 6-11); determining whether the temperature of the laser diode is below an operating temperature range (e.g., Figs. 6-11; [0037]-[0045]); and responsive to determining that the temperature of the laser diode is below the operating temperature range, controlling the at least one heater to generate heat to increase the temperature of the laser diode (e.g., Figs. 6-11; [0037]-[0045]).

Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Tatah to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis. The combination/motivation would be to provide a temperature detection and control of a laser diode, which would stabilize the emission wavelength and improve the operation performance of the laser diode.

7.	Claims 14-15 are rejected under 35 U.S.C. 103 as unpatentable over Gudaitis (US 20190157839 A1) in view of Tatah (US 20160189741 A1) and further in view of Shikii (US 20120099170 A1).
Regarding claim 14, Gudaitis in view of Tatah discloses the WH UD of claim 9, Gudaitis (e.g., Figs. 1-2 and 4) discloses wherein the optical engine comprises a plurality of laser diodes (laser diode 20R, 20G, or 20B; [0036]), and the at least one temperature sensor is operative to generate temperature sensor data indicative of the temperature of the plurality of laser diodes (Figs. 4 and 7-9; temperature sensor circuit to detect a junction temperature of the laser diode; [0053]-[0063]). Gudaitis does not disclose a plurality of heaters, each of the plurality of heaters operative to provide heat to a respective one of the plurality of laser diodes.  However, Tatah (e.g., Figs. 6, 8, or 10) discloses a temperature detection and control for a laser diode, wherein one laser diode including a heater to control its temperature, and the heater operative to provide heat to the laser diode (Figs. 6-10; heater 604, 804, or 1004 and laser diode 602, 802, and 1002), and the at least one temperature sensor is operative to generate temperature sensor data indicative of the temperature of the laser diode (Figs. 6-10 show different configurations of temperature sensor circuit to detect a junction temperature of the laser diode; [0037]-[0044]), wherein, in operation, the at least one processor (Figs. 12-14; heater controller 1221, 1324, or 1424): for each of the plurality of laser diodes, receives temperature sensor data from the at least one temperature sensor (temperature sensor circuit to detect a junction temperature of the laser diode as shown in Figs. 6-11); determines whether the temperature of the laser diode is below the operating temperature range (e.g., Figs. 6-11; [0037]-[0045]); and responsive to a determination that the temperature of the laser diode is below the operating temperature range, controls the heater operative to provide heat to the laser diode to generate heat (e.g., Figs. 6-11; [0037]-[0045]). Since Tatah discloses one laser diode including one heater to control its temperature, it would be obvious to one skilled in the art to incorporate the heater as taught by Tatah to each laser diode as taught by Gudaitis, which would result in a plurality of heaters, each of the plurality of heaters operative to provide heat to a respective one of the plurality of laser diodes.

 	The examiner further cites Shikii as a reference, and a plurality of heaters, Shikii (e.g., Fig. 8) discloses a laser projector comprising a plurality of laser diodes 110R, 110G, and 110B, and a plurality of temperature adjuster 165R, 165G, and 165B, each of the plurality of temperature adjuster 165R, 165G, and 165B operative to provide heat or cooling to a respective one of the plurality of laser diodes 110R, 110G, and 110B. Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Shikii to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis in view of Tatah. The combination/motivation would be to provide a precise temperature control of a laser diode, which would stabilize the emission wavelength and improve the operation performance of the laser diode.

Regarding claim 15, Gudaitis in view of Tatah and further in view of Shikii discloses the WH UD of claim 14, Gudaitis (e.g., Figs. 1-2 and 4) discloses wherein the at least one temperature sensor comprises a plurality of temperature sensors, each of the plurality of temperature sensors associated with a respective one of the plurality of laser diodes (e.g., Fig. 4; each laser diode includes a temperature sensor circuit). Tatah (e.g., Figs. 6, 8, and 10) also discloses one laser diose is associated with a temperature sensor (e.g., Figs. 6, 8, and 10; each laser diode includes a temperature sensor circuit). Therefore, the combination of Gudaitis in view of Tatah further discloses wherein the at least one temperature sensor comprises a plurality of temperature sensors, each of the plurality of temperature sensors associated with a respective one of the plurality of laser diodes.

8.	Claim 17 is rejected under 35 U.S.C. 103 as unpatentable over Gudaitis (US 20190157839 A1) in view of Tatah (US 20160189741 A1) and further in view of Jones(US 6363095 B1).
Regarding claim 17, Gudaitis in view of Tatah discloses the WH UD of claim 9, but does not disclose wherein the at least one heater is positioned on a base substrate proximate the laser diode. However Jones (Fig. 2) discloses a laser diode and its temperature control, wherein the at least one heater (heater 28) is positioned on a base substrate (Fig. 2; base substrate of heater 28) proximate the laser diode (laser diode 24). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Jones to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis in view of Tatah. The combination/motivation would be to provide a laser system including a temperature detection and control of a laser diode, which would stabilize the emission wavelength and improve the operation performance of the laser diode.

9.	Claim 18 is rejected under 35 U.S.C. 103 as unpatentable over Gudaitis (US 20190157839 A1) in view of Tatah (US 20160189741 A1) and further in view of Uchida (US 20040240800 A1).
Regarding claim 18, Gudaitis in view of Tatah discloses the WH UD of claim 9, but does not disclose wherein the laser diode is bonded to a base substrate via a chip submount, and the at least one heater is bonded to the chip submount. However, Uchida (Figs. 1-9) discloses a laser diode and its temperature control, wherein the laser diode is bonded to a base substrate via a chip submount, and the at least one heater is bonded to the chip submount (Figs. 1-9 show different configurations, take Figs. 7-8 as an example, Figs. 7-8 discloses a light emitting unit 14B including a laser diode 110 is bonded to a housing substrate 10 via a submount 11, and a heater 15B is bonded to the submount 11). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching from Uchida to the control the temperature of the laser diodes of the head-mounted display device of Gudaitis in view of Tatah. The combination/motivation would be to provide a laser system including a temperature detection and control of a laser diode, which would stabilize the emission wavelength and improve the operation performance of the laser diode.

Allowable Subject Matter
10.	Claims 1-8 and 19 are allowed. The following is an examiner’s statement of reasons for allowance: The present invention is directed to a head-mounted display device. The closet prior arts, Gudaitis (US 20190157839 A1), Mukawa (US 20150229897 A1), and Kawamura (US 20160041396 A1), individually or in combination, discloses a head-mounted display device comprising: a support structure that in use is worn on the head of a user; a laser projector carried by the support structure, the laser projector comprising: an optical engine, comprising: a laser diode; at least one laser diode driver circuit operatively coupled to the laser diode to selectively drive current to the laser diode; and at least one temperature sensor operative to generate temperature sensor data indicative of a temperature of the laser diode; at least one scan mirror positioned to receive light output by the laser diode, the at least one scan mirror controllably orientable to redirect the light output by the laser diode over a range of angles; at least one nontransitory processor-readable storage medium that stores at least one of instructions or data; and at least one processor operatively coupled to the at least one nontransitory processor-readable storage medium, the at least one temperature sensor, and the laser projector, in operation, the at least one processor: receives temperature sensor data from the at least one temperature sensor; determines whether the temperature of the laser diode is below an operating temperature range; but fail to teach responsive to a determination that the temperature of the laser diode is below the operating temperature range, controls the scan mirror to move or remain in an out-of-view position wherein light emitted by the laser diode is redirected by the scan mirror to a position undetectable by the user; and controls the laser diode to emit light while the scan mirror is positioned in the out-of-view position.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on Monday-Thursday 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691